Title: [From Thomas Jefferson to John Key, 1 February 1784]
From: Jefferson, Thomas
To: Key, John


        [Annapolis, 1 Feb. 1784. Entry in SJL reads: “J. Key. TMR’s phaeton—bill of scantling—tub mill—Watson to be kept—shall be home in spring—sell grey—furnish TMR money to buy horse—Phill break him—Jame garden and do what Giovannini was to do if gone—Anthony to instruct—smokehouse—stocks—Mazzei papers—Anthy. may live at Bellow’s—2 or 3 days work of Carps and Geo’s.—grass on level—Carr’s mare not to horse—settle [balance of?] Hogg’s account—Orr’s account—how many hogs.” Not found.]
      